 

EXHIBIT 10.08

 

Prepared by:

Catherine A. Tanck

Davenport, Evans, Hurwitz & Smith, LLP

206 W. 14th St., PO Box 1030

Sioux Falls, SD 57101-1030

(605) 357-1223

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT is made and entered into as of this 16 day of May,
2014, by and between SED, L.L.C., a South Dakota limited liability company, of
1100 E. 64th St. North, Sioux Falls, SD 57104, hereinafter referred to as
“Seller”, and Verity Farms, L.L.C., a South Dakota limited liability company, of
47184 258th St., Sioux Falls, SD 57107, hereinafter referred to as “Buyer.”

 

WITNESSETH:

 

WHEREAS, Seller sold to Buyer, and Buyer purchased from Seller, pursuant to a
contract for deed dated December 28, 2012, (“Contract for Deed”), that certain
real estate located in Mitchell County, Georgia, which is legally described on
Exhibit A, attached hereto and incorporated herein by this reference, which real
estate is referred to herein and in the Contract for Deed as the “Property”; and

 

WHEREAS, the Contract for Deed provided for payment of a total purchase price of
Five Hundred Thousand Dollars ($500,000.00), together with interest from and
after the date of the Contract for Deed, at the rate of six percent (6%) per
annum, payable in annual installments of principal and interest, commencing on
September 20, 2013, and continuing on the same date of the succeeding four (4)
calendar years, and with a balloon payment of all unpaid principal and accrued
interest due on September 20, 2017; and

 

WHEREAS, Seller has not received any payments from Buyer to date of principal or
interest under the Contract for Deed and, as such, Buyer is in default
thereunder; and

 

WHEREAS, the parties now desire to terminate the Contract for Deed by mutual
agreement and to return the Property to the Seller,

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, it is agreed as follows:

 

 

 

 

1. Termination. The parties agree that in lieu of proceeding under the default
and remedy provisions of Sections 15 and 16 of the Contract for Deed, the
parties by mutual agreement hereby agree that the Contract for Deed shall
terminate on _____________, 2014 (“Termination Date”). Prior to the Termination
Date, Buyer shall vacate the Property and surrender and return the Property to
the Seller in substantially the same condition as it was on December 28, 2012.

 

2. Existing Leases and Contracts. Buyer warrants and represents and agrees as
follows:

 

(a) the Property is subject to no leases or other contracts except (i) leases
that were in place on December 28, 2012, and to which no modifications or
amendments have since been made; or (ii) other leases or other contracts to
which Seller gave its prior written consent;

 

(b) to Buyer’s knowledge, no liens, restrictions or encumbrances have been
placed on the Property from and after December 28, 2012, with or without the
permission of the Buyer; and

 

(c) Seller has paid and in the future may pay ad valorem taxes on the Property
that were the obligation of Buyer under Section 5 of the Contract for Deed.
Within six (6) months following the date hereof or, if later, within six (6)
months following the date of payment by Seller, Buyer agrees to reimburse Seller
for the same, together with interest at the rate of three percent (3%) per annum
from the date paid by Seller until reimbursement is made hereunder;

 

(d) Buyer has complied, in full, with all its obligations to pay utilities under
Section 8 of the Contract for Deed up through the Termination Date;

 

(e) Buyer has complied, in full, with all its obligations under Section 9 of the
Contract for Deed up through the Termination Date:

 

(f) Buyer has complied, in full, with all its obligations under Section 19 of
the Contract for Deed up through the Termination Date:

 

(g) Buyer has not assigned all or any part of the Contract for Deed in violation
of Section 25 of the Contract for Deed up through the Termination Date;

 

(h) To the best knowledge of Buyer, the Property is free of any contaminants or
hazardous waste and Buyer has complied with all applicable laws, ordinances,
regulations, statutes, rules and restrictions pertaining to and affecting the
Property and Buyer has installed no underground storage tanks of the Property;
and

 

(i) upon execution of this Termination Agreement by both parties, Buyer shall
deliver to Seller a duly executed Quit Claim Deed in the form attached as
Exhibit B.

 

3. Mutual Release. Upon Buyer and Seller satisfying their obligations as set
forth in this Termination Agreement, and subject to such satisfaction:

 

2

 

 

(a) Except as provided herein, Seller releases, discharges and waives any
claims, known or unknown, against Buyer and its officers, directors, managers,
members, affiliates (including but not limited to Verity Corp.) or agents, and
their respective successors and assigns, arising out of or in any way connected
to the Contract for Deed through the date hereof, including its right to accrued
interest. The foregoing release discharge, and waiver shall not apply to any
claim that Seller may have for indemnification under Section 11 of the Contract
for Deed for injuries occurring on or before the Termination Date or for
reimbursement of ad valorem taxes, with interest, under Section 2(c) hereof; and

 

(b) Buyer releases, discharges and waives any claims, known or unknown, against
Seller and its officers, managers, members or agents, and their respective
successors and assigns, arising out of or in any way connected with the Contract
for Deed through the date hereof.

Nothing in this Section shall operate as a release of any party from its
liabilities and obligations arising under this Termination Agreement.

 

4. Binding Effect. This Termination Agreement shall be for the benefit of, and
shall be binding upon, the parties hereto and their respective successors and
assigns.

 

5. Final Agreement. This Termination Agreement shall constitute the final
agreement and understanding of the parties on the subject matter hereof. This
Termination Agreement may be modified only by a further writing signed by both
parties.

 

6. Governing Law; Illegality. This Termination Agreement shall governed by the
laws of the State of South Dakota, without regard to its conflict of law
provisions. If one or more of the provisions contained herein shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Termination Agreement, and this Termination Agreement shall be construed
as if such invalid, illegal or unenforceable provision had not been contained
herein, and shall be enforced to the maximum extent permitted by law.

 

7. Counterparts. This Termination Agreement may be executed in any number of
counterparts, each of which shall be deemed and original, but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Termination Agreement to be
executed by their duly authorized representatives as of the ___ day of
___________, 2014.

 

  SED, L.L.C.         By: /s/ DUANE SPADER   Its: Member

 

3

 

 

Signed, sealed and delivered in the presence of the undersigned this ___ day of
_____________, 2014.

 

    Witness           Notary Public  

 

  VERITY FARMS, L.L.C.         By: /s/ VERLYN SNELLER   Its  

 

Signed, sealed and delivered in the presence of the undersigned this ___ day of
_____________, 2014.

 

    Witness           Notary Public  

 

4

 

 

Exhibit A

 

Legal Description

 

All that tract or parcel of land in the City of Pelham, containing 6.82 acres,
and being a part of Lot of Land No. 266 in the 10th Land District of Mitchell
County, Georgia and being more particularly described as follows: Begin at a
point on the western edge of U.S. Highway 19, also known as State Route No. 333,
which point is south 04 degrees 17 minutes east 514 feet from the north line of
Lot No. 266, and with said point as the point of beginning, running thence along
the western edge of the right of way of U.S. Highway 19, also known as State
Route No. 333, as follows: South 04 degrees 17 minutes east 257.3 feet, north 85
degrees 43 minutes east 10.0 feet, south 04 degrees 17 minutes east 758 feet to
a point where the western edge of the right of way of said highway is
intersected by the run of a branch, thence north 83 degrees 31 minutes west
along the run of a branch 305.4 feet to a point, thence north 04 degrees 17
minutes west 700.9 feet, thence south 85 degrees 43 minutes west 10 feet, thence
north 04 degrees 17 minutes west 266 feet to a point, thence north 87 degrees 23
minutes east 300.1 feet to the western edge of the right of way of said highway,
the point of beginning.

 

This description according to a plat of survey of same by G.E. Warren, Georgia
Registered Land Surveyor No. 925, dated July 11, 1966, and recorded in Plat Book
5, Page 176, Office of Clerk of Superior Court, Mitchell County, Georgia.

 

5

 

 

Exhibit B

 

Quit Claim Deed

 

6

 



